Citation Nr: 1548368	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating for compensation purposes based on
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
October 2011 and August 2012 rating decisions of the Department of Veterans
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this issue in May 2015 to obtain VA examinations for the Veteran's low back, PTSD and TDIU.  As specifically stated in remand directive #4, the RO was to readjudicate the above issues after development was conducted, and issue a supplemental statement of the case to the Veteran and afford him the opportunity to respond.  The Board notes that the RO did not substantially comply with this remand directive, as no supplemental statement of the case was issued.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the RO should issue a supplemental statement of the case with regard to the issues of entitlement to service connection for a low back disability, an increased rating for PTSD and entitlement to TDIU.  





Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal of entitlement to
service connection for a low back disability, entitlement to a higher rating for PTSD, and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




